DETAILED ACTION

The response filed March 10, 2021 has been entered. Claims 2, 5-20, and 22 are pending. Claims 3, 4, and 22 are currently canceled. Claims 1 and 21 were previously canceled. Claims 12, 14, and 15 are withdrawn.

Claim Objections
The previous claim objections are withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
The previous 112 rejections are withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 5-11, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tarbutton et al. (“Tarbutton”, US 4,846,905) in view of Lee et al. (“Lee”, US 2015/0034940 A1).
NOTE: Claim 13 is the independent claim.
Regarding claim 13, Tarbutton discloses an adhesive for bonding metals (2:8-11) and teaches an epoxide and curing agent can be mixed and stored before use and can be curable upon heating (1:18-31). The composition includes a glycidyl ether epoxide having an epoxy functionality (i.e. epoxy compound) (1:54-56), a thermoplastic compound (4:3-12), a catalyst (i.e. epoxy curing agent) (3:21-25), and adjuvants (i.e. fillers) including inorganic fillers such as fumed silica, inter alia (4:67-5:18). Tarbutton teaches the composition may be used for metal-to-metal bonding and is useful in structural bonding of 
The examiner takes the position that Tarbutton’s teaching of metal-to-metal bonding would read on a first part and second part. The examiner also takes the position that Tarbutton’s teaching of curing by heating would necessarily require heating higher than the activation temperature. It is implied, then, that before heating, the adhesive would be below the activation temperature. In addressing the adhering step, the examiner takes the position that applying the structural adhesive of Tarbutton between two metal parts is inherent in the teaching of Tarbutton’s teaching of metal-to-metal bonding useful in structural bonding of automotive external body parts, since a bond would not be made without applying adhesive between two substrates. Finally, the examiner also takes the position that some amount of adherence would be present when the structural adhesive is applied between the two metal parts forming a joint. The claim does not go so far as to define the strength of the joint or adhesion. Thus, Tarbutton is considered to read on “adhering.”
Further regarding claims 13, 2, 6, 16, and 18, Tarbutton does not expressly teach the filler is a mineral filler capable of absorbing water. However, Lee teaches including a moisture absorbent in a curable adhesive layer to absorb or remove moisture from an external environment and teaches Li2O, Na2O, BaO, CaO, and MgO (i.e. mineral fillers; metal oxides) as examples ([0055]-[0057]). Lee teaches the adhesive layer may include the moisture absorbent at 1 to 100 parts by weight relative to 100 parts by weight of the curable resin ([0059]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a moisture absorbent in the range taught by Lee in the composition of Tarbutton to provide moisture protection to the metal substrates bonded in Tarbutton.
Further regarding claims 13, 7, and 8, Tarbutton teaches useful epoxides include alkyl, aryl, and aromatic glycidyl ethers, preferably those prepared by reacting a polyhydric phenol with an excess of 
Further regarding claims 5 and 17, Tarbutton does not expressly teach the component (e) in an amount of 0.1 to 20 wt.%. However, Tarbutton teaches in TABLE 6, for example, including DEBA2 in an amount of 10.2 part by weight. Furthermore, the properties of epoxy components and curing agents are extremely well known in the art. It would have been obvious to one of ordinary skill in the art to determine optimal amounts/ratios of epoxy components and curing agents depending on the desired properties, viscosity, etc.
Further regarding claims 9, 10, 11, 19, and 20, Tarbutton does not expressly teach the same range for the properties of overlap shear strength, T-peel strength, or drop of overlap shear strength after cataplasma conditions of 30% or less. However, there would be a reasonable expectation that such properties would be present in the composition of Tarbutton as modified by Lee as they contain substantially similar components in similar amounts.

Response to Arguments
Applicant’s arguments have been fully considered but are either moot in view of the new grounds of rejection or are not found persuasive.
Applicant has incorporated the limitations of dependent claims into independent claim 13. The limitations were already addressed in the rejection of the dependent claims. The rejection above has been modified to apply the same rejection to independent claim 13.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL H LEE/               Primary Examiner, Art Unit 1746